Citation Nr: 0728069	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for a low 
back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for a low back strain and assigned a 
noncompensable evaluation effective from October 27, 1999.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board also notes that the veteran contended in his 
September 2005 substantive appeal that he currently has 
degenerative disc disease that is secondary to his service-
connected low back strain.  His representative also submitted 
statements in October 2005 and January 2006 reiterating that 
contention.  However, the April 2004 rating decision denied 
service connection for degenerative disc disease at L3-4, L4-
5.  It is unclear as to whether the veteran and his 
representative intended to file an application to reopen his 
previously denied claim.  Nevertheless, that matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Therefore, the matter is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Reasons for Remand:  To notify the veteran of the rating 
criteria that were amended during the pendency of his appeal, 
to allow the RO the initial consideration of the 
applicability of such criteria, and to provide the veteran 
with a proper notice letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, Diagnostic 
Code 5293 was amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Moreover, VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243. 61 Fed. Reg. 51457.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
although an effective date based on the revised criteria may 
be no earlier than the dates of the changes, VA must consider 
the claim pursuant to the former and revised regulations 
during the appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  In this case, the April 2004 rating decision 
currently on appeal granted service connection for a low back 
strain and assigned a noncompensable evaluation effective 
from October 27, 1999, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran appealed that decision, 
and a September 2005 statement of the case informed him of 
the criteria that became effective on September 26, 2003, 
namely Diagnostic Code 5237.  However, the veteran has not 
been provided any of the schedular criteria that were in 
effect prior to that time and the RO has not adjudicated the 
claim under the prior rating criteria. The RO must be given 
the opportunity to consider all potentially applicable rating 
criteria for the veteran's service-connected spine 
disability.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the RO may address in the 
first instance the applicability of these regulations to the 
claim.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal and the case is already being remanded for 
further development, the RO should provide the veteran with a 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. § 3.159 is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to an increased rating for his service-
connected low back strain including the 
pertinent current and former versions of 
the rating criteria.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC is to set forth all 
applicable rating criteria for spine 
disabilities which have not been 
previously provided to the veteran, 
including the rating criteria which were 
in effect prior to September 26, 2003.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and his representative have the 
right to submit additional evidence and/or argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 




______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


